FILE COPY




                                    Fourth Court of Appeals
                                            San Antonio, Texas

                                                  February 16, 2022

                                                No. 04-22-00087-CV

      IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                         Original Mandamus Proceeding1

                                                       ORDER

Sitting:            Patricia O. Alvarez, Justice
                    Luz Elena D. Chapa, Justice
                    Lori I. Valenzuela, Justice

       Following a January 21, 2022 hearing, the trial court signed an order entitled “Progress
Report Order” (the “January 21 order”).2

        On February 14, 2022, relator filed a petition for writ of mandamus complaining of the
January 21 order. The Department also filed a motion asking this court to stay: the January 21
order, “further orders regarding the creation of contracts or the payment of funds regarding the
child’s placement,” and “any contempt proceedings, sanctions, or incarceration of Department
representatives.”

           We GRANT the motion for temporary emergency relief in part as follows:

       1. The following decretal paragraphs in the trial court’s “Progress Report Order”
rendered on January 21, 2022 and signed on February 11, 2022 are STAYED pending further
order of this court:

           2.7 In order to assist the Placement Department, the Department is ordered to
           draft Child Specific Contract for $1000.00 a day is to be drafted and circulated to
           Child Placing Agencies including Traplight, Bair, Pathways, and any other Child
           Placing Agency identified as accepting and open to LGBTQ youth. This needs to
           be completed on or before Tuesday January 25, 2022.

1 This proceeding arises out of Cause No. 2020-PA-01945, styled In the Interest of J.D., A Child, pending in the
150th Judicial District Court, Bexar County, Texas. The Honorable Mary Lou Alvarez signed the order at issue in
this proceeding.
2   The trial court signed the order on February 11, 2022.
                                                                                  FILE COPY



       2.8 On January 26, 2022 by 10AM, a copy of all contracts that were submitted on
       behalf of this child shall be submitted to the child’s attorney ad litem and the
       child’s guardian ad litem
       .
       2. Any further proceedings regarding the creation of contracts or the payment of funds
regarding the child’s placement are STAYED pending further order of this court.

        3. Any further contempt proceedings, sanctions, or incarceration of Department
representatives arising from the underlying suit and any orders to incarcerate Department
representatives arising from contempt proceedings in the underlying suit are STAYED pending
further order of this court.

       It is so ORDERED on February 16, 2022.



                                                                    PER CURIAM




       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court